12/17/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 3, 2021

           JOSHUA HILL-WILLIAMS v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Shelby County
              Nos. 14-03966, 13-146776 John Wheeler Campbell, Judge
                      ___________________________________

                           No. W2021-00090-CCA-R3-PC
                       ___________________________________


Petitioner, Joshua Hill-Williams, was convicted of first degree premeditated murder. His
conviction was affirmed on direct appeal. State v. Joshua Hill-Williams, No. W2015-
01743-CCA-R3-CD, 2017 WL 1907735, at *8 (Tenn. Crim. App. May 9, 2017), perm.
app. denied (Aug. 18, 2017). Petitioner filed a pro se petition for post-conviction relief
and an amended petition through counsel, alleging nine claims of ineffective assistance of
counsel. The post-conviction court denied relief and Petitioner now appeals. After
review, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

Tony N. Brayton (on appeal) and John K. Zastrow (at hearing), Memphis, Tennessee, for
the appellant, Joshua Hill-Williams.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

       In 2013, Petitioner shot and killed the victim, Evvann “Juice” Harris, in Memphis.
The Shelby County Grand Jury indicted Petitioner with one count of first degree
premeditated murder. Following trial, Petitioner was convicted as charged and received
an effective life sentence. Petitioner appealed his conviction, and this Court affirmed.
Joshua Hill-Williams, 2017 WL 1907735, at *13.
        The following facts were summarized by this Court on direct appeal. On
December 16, 2013, Petitioner let the victim into his house and the victim stole
Petitioner’s gun. Id. at *1. Petitioner dialed 911. Id. Petitioner told the police officer
that he allowed the victim into his house because he knew him. Id. Petitioner described
his stolen weapon as a Glock 19 with a gun serial number of LGA460. Id. Three days
later, Petitioner visited the Memphis Police Department (“MPD”) and gave the victim’s
name to the police. Id.

       On December 21, 2013, around 4:00 p.m., Petitioner went to an apartment at the
Barron Court apartment complex. Id. at *7. The victim was at the apartment visiting
some friends. Id. at *1. Petitioner shot the victim several times and fled the scene. Id. at
*7. When police arrived, they cut off the victim’s clothes and attempted to render aid.
Id. at *1. The victim did not survive his 8 gunshot wounds. Id.

       Latrice Mills testified that she was driving in the area where the shooting occurred
around 4:15 p.m. and saw multiple men exit an apartment and run to a vehicle. Id. at *2.
Ms. Mills stated that the car “fl[ew] past” her and seemed like it “was trying to get away
from the scene.” Id.

       Eldridge Bobo testified that he was at the apartment with multiple people,
including the victim. Id. He said that he received a phone call from a friend named
“Albert.” Id. Mr. Bobo testified that he told Albert the names of the individuals at the
apartment and that thirty minutes later, someone entered the apartment and began firing a
gun. Id.

       MPD Officer Charles Webb testified that he drove Petitioner from Petitioner’s
house to the police department. Id. at *4. Petitioner consented to a search of his cell
phone. Id. Officer Webb compiled a summary of Petitioner’s phone logs and found
several messages linking him to the shooting. Id. at *5. Relevant to this appeal, there
was a chain of messages between Petitioner and “Bro.” Id. In the message log,
Petitioner asked Bro for the location of a “9.” Id. In a later message, Bro texted
Petitioner, “‘[F]rom what Albert telling me, [he] say [the victim] be over there [at the
apartment] all the time.’” Id.

        Petitioner filed a timely pro se petition for post-conviction relief, alleging several
claims of ineffective assistance of counsel and arguing that the cumulative error doctrine
entitled him to post-conviction relief. Petitioner was appointed counsel and subsequently
filed an amended petition, incorporating by reference the claims contained in his pro se
petition. Petitioner’s amended petition alleged nine deficiencies of trial counsel, some of
which were included in the pro se petition. Petitioner filed an addendum to the amended
                                            -2-
petition, incorporating his prior petitions and raising two additional claims of ineffective
assistance of counsel.

                                 Post-conviction Hearing

        The post-conviction court held a virtual evidentiary hearing due to the Covid-19
pandemic. In a varied, disjointed and rambling fashion, Petitioner attempted to state his
dissatisfaction with trial counsel. Petitioner testified that trial counsel should have
created discovery “cheat sheets” for Petitioner to prepare himself for trial. In response to
the question “did she [trial counsel] prepare you at all,” Petitioner responded, “I mean,
basically, we were prepared for a murder trial, but then the -- the cheat sheets and
everything that we didn’t possess or know -- well, I ain’t know about that [sic] the
prosecutor did, was basically just to show up and testify.” Petitioner then immediately
testified that trial counsel adequately communicated with him to help prepare his defense.

       Petitioner testified that trial counsel met with him numerous times. Petitioner said
trial counsel told him that her investigator could not locate some of the witnesses.
Petitioner admitted that trial counsel talked to him generally about “the evidence.”
Petitioner repeatedly mentioned that trial counsel failed to provide him with a “cheat
sheet,” never providing an explanation for what he meant by such an item.

       Petitioner testified that prior to trial, he was not aware of the State’s witness,
Latrice Mills, or her testimony that she saw Petitioner “running down the street” and
getting into a vehicle. He claimed that he asked trial counsel to find the victim’s phone
and review its contents, but she did not.

       Petitioner testified that trial counsel was ineffective for failing to call Albert
Boone as a witness. Petitioner was unsure whether trial counsel attempted to locate Mr.
Boone. Petitioner claimed that if Mr. Boone had testified, it “most definitely” would
have changed the trial. When asked whether Mr. Boone’s testimony would have rebutted
the State’s premeditation argument, Petitioner responded in the affirmative.

        Petitioner testified that he did not fully understand the charges against him and
that trial counsel did not explain the entire indictment. Specifically, Petitioner did not
understand why there were charges “like trespassing, burglary, stuff like that. Like in the
premeditation one.” Petitioner complained that trial counsel did not discuss the potential
range of punishments with him. Petitioner acknowledged that trial counsel discussed a
plea deal with him.

      Petitioner believed however, that if his case proceeded to trial, he might receive a
“decent outcome.” Petitioner attempted to explained that, “[B]ased on the -- the evidence
                                           -3-
and the other added thing that the prosecutor presented at trial, it -- it just overwhelmed
my whole defense team and it’s what caused my sentence.” Petitioner testified that trial
was really his only option because the plea deal was unsatisfactory. Petitioner stated, “So
by them offering [] 36 [years] at 85 percent, I mean, they left me no type of -- [choice.]”

       When asked whether he believed trial counsel properly represented him on appeal,
Petitioner said, “[s]o basically, I believe she did.” Petitioner testified that trial counsel
visited him on numerous occasions to discuss Petitioner’s post-trial options.

      Petitioner said, “Just, I believe, you know, she did the best to her abilities, but, you
know, based on what the prosecutor presented we -- we wasn’t set for success, however.”

       On cross-examination, Petitioner admitted that “he never had contact with [Mr.]
Boone since . . . this case took place . . . [and he] was [never] able to get in contact with
him.” Petitioner testified that he asked trial counsel to find Mr. Boone but that “[s]he
didn’t find him.”

       On re-direct examination, post-conviction counsel asked Petitioner if he would
have gone to trial had he known he would receive a life sentence. Petitioner said no.
Post-conviction counsel asked Petitioner if he remembered post-conviction counsel
searching for Mr. Boone. Petitioner said he remembered that post-conviction counsel
also could not locate Mr. Boone.

       Petitioner said he thought he was prepared to testify, but “apparently” he was not
ready. Post-conviction counsel asked Petitioner whether trial counsel performed a
“mockup cross-examination,” and Petitioner said no. Post-conviction counsel asked
whether trial counsel explained the consequences of testifying to Petitioner. Petitioner
said yes.

       Trial counsel testified that she had practiced law for roughly 17 years. During
those years, she had represented clients in mostly criminal cases. Trial counsel estimated
that she had tried five or six first degree murder cases. Trial counsel testified that she
typically first reviewed discovery and range of punishments with new clients.

       Trial counsel testified that she attempted to negotiate a plea agreement before the
indictment, but the discussions never proved fruitful. Trial counsel said she believed that
she and co-counsel should look at the discovery and “see how the case developed.” Trial
counsel did eventually obtain a plea deal and discussed it with Petitioner. She recalled
that the victim’s family also had to approve of the agreement, and because they did not,
Petitioner’s case proceeded to trial.

                                            -4-
        Trial counsel testified that Petitioner “is a smart guy.” Trial counsel said she felt
“fairly positive that [Petitioner] knew that [the punishment for first degree murder] was a
life sentence if he was convicted.”

       Trial counsel testified that she hired an investigator. Trial counsel said that she
would approach Petitioner with any new information that would be harmful to his self-
defense testimony. Trial counsel recalled going over Petitioner’s “potential testimony
several times.” Trial counsel believed Petitioner “did pretty well when he testified, and
[she] thought he was very polite and steady during his cross-examination.” Trial counsel
admitted that “it was an aggressive cross-examination.”

       Trial counsel testified that Albert Boone’s name arose for the first time at trial.
Trial counsel recalled a witness testifying that Mr. Boone told Petitioner over the phone
that the victim was at the apartment with Mr. Boone. Trial counsel described Mr. Boone
as “a semi-homeless guy[]” who would sleep on “people’s couches.” Trial counsel said
that after the witness testified, she “went through [Petitioner’s] phone logs with a fine-
tooth comb and [she] did not see anything that night and [she] did not see anything that
was going to help [them].”

       Trial counsel testified that she attempted to recover the victim’s cell phone.
However, because the victim’s family had possession of the cell phone and the police
officers had not downloaded the data, she was unable to get the information from the
phone.

       On cross-examination, post-conviction counsel asked trial counsel if she
remembered two phone numbers in Petitioner’s cell phone that were attached to a “Little
Albert.” Trial counsel said that she did not remember, but if the numbers were in the
discovery, then she believed post-conviction counsel. Trial counsel admitted that she did
not attempt to locate Mr. Boone based on those phone numbers. Trial counsel stated that
she did not ask for a continuance to locate Mr. Boone because it was during the middle of
trial.

       Trial counsel testified regarding the cheat sheet. Specifically, trial counsel said
she did not prepare a cheat sheet for any client and had not heard of that practice. Trial
counsel testified she typically would give a defendant discovery materials. Trial counsel
admitted that she did not attempt to organize the discovery for Petitioner. On redirect
examination, trial counsel testified that she met with Petitioner “quite a bit” and went
over the important discovery information that was relevant to his defense.

      Following the post-conviction hearing, the post-conviction court denied relief in a
thorough written order. The post-conviction court determined that trial counsel was
                                            -5-
prepared for trial and had adequately shared discovery with Petitioner. The post-
conviction court noted that Petitioner failed to offer any evidence that trial counsel was
unaware of favorable facts that could have helped Petitioner’s defense. The post-
conviction court found that Petitioner offered no proof “that a witness existed, who could
have been called, that would have changed the outcome of the trial had that witness
testified at trial.” The court found that Petitioner failed to show that trial counsel was
deficient or that trial counsel’s actions prejudiced Petitioner. Petitioner now appeals.

                                                Analysis

       Petitioner argues on appeal that the post-conviction court erred in denying him
relief. Specifically, Petitioner claims trial counsel was ineffective for: 1) failing to
adequately prepare Petitioner’s case for trial; 2) failing to prepare Petitioner for trial; and
3) “failing to call or even make any effort to find a crucial witness for trial.” The State
correctly notes that Petitioner abandons all other claims raised in his post-conviction
petition and at the hearing.1 The State argues that the post-conviction court properly
denied relief and that Petitioner failed to prove his claims by clear and convincing
evidence.

        Post-conviction relief is available for any conviction or sentence that is “void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103. In order to
prevail in a claim for post-conviction relief, a petitioner must prove his factual allegations
by clear and convincing evidence. T.C.A. § 40-30-110(f); Momon v. State, 18 S.W.3d
152, 156 (Tenn. 1999). “Evidence is clear and convincing when there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.”
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998). On appeal, a post-
conviction court’s findings of fact are conclusive unless the evidence preponderates
otherwise. Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006). Accordingly, questions
concerning witness credibility, the weight and value to be given to testimony, and the
factual issues raised by the evidence are to be resolved by the post-conviction court, and
an appellate court may not substitute its own inferences for those drawn by the post-
conviction court. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001). However,
the post-conviction court’s conclusions of law and application of the law to the facts are
reviewed under a purely de novo standard, with no presumption of correctness. Fields v.
State, 40 S.W.3d 450, 458 (Tenn. 2001).


        1
         See Ronnie Jackson, Jr. v. State, No. W2008-02280-CCA-R3-PC, 2009 WL 3430151, at *6 n.2
(Tenn. Crim. App. Oct. 26, 2009) (determining claims raised in the trial court but not raised on appeal are
deemed abandoned), perm. app. denied (Tenn. Apr. 16, 2010).

                                                   -6-
        Both the Sixth Amendment to the Constitution of the United States and article I,
section 9 of the Tennessee Constitution guarantee the right of an accused to the effective
assistance of counsel. See Davidson v. State, 453 S.W.3d 386, 392-93 (Tenn. 2014). In
order to sustain a claim of ineffective assistance of counsel, a petitioner must demonstrate
that counsel’s representation fell below the range of competence demanded of attorneys
in criminal cases. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Under the two-
prong test established by Strickland v. Washington, 466 U.S. 668, 687 (1984), a petitioner
must prove that counsel’s performance was deficient and that the deficiency prejudiced
the defense. See State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting
that the same standard for determining ineffective assistance of counsel applied in federal
cases also applies in Tennessee). Because a petitioner must establish both elements in
order to prevail on a claim of ineffective assistance of counsel, “failure to prove either
deficient performance or resulting prejudice provides a sufficient basis to deny relief on
the claim.” Henley v. State, 960 S.W.2d 572, 580 (Tenn. 1997). “Indeed, a court need
not address the components in any particular order or even address both if the [petitioner]
makes an insufficient showing of one component.” Goad v. State, 938 S.W.2d 363, 370
(Tenn. 1996) (citing Strickland, 466 U.S. at 697).

       The test for deficient performance is whether counsel’s acts or omissions fell
below an objective standard of reasonableness under prevailing professional norms.
Strickland, 466 U.S. at 688; Henley, 960 S.W.2d at 579. This Court must evaluate the
questionable conduct from the attorney’s perspective at the time, Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982), and “should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance,” State v. Burns,
6 S.W.3d 453, 462 (Tenn. 1999). This Court will not use hindsight to second-guess a
reasonable trial strategy, even if a different procedure or strategy might have produced a
different result. See Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994);
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). However, this
deference to the tactical decisions of trial counsel is dependent upon a showing that the
decisions were made after adequate preparation. Cooper v. State, 847 S.W.2d 521, 528
(Tenn. Crim. App. 1992).

        Even if a petitioner shows that counsel’s representation was deficient, the
petitioner must also satisfy the prejudice prong of the Strickland test in order to obtain
relief. The question is “whether counsel’s deficient performance renders the result of the
trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S.
364, 372 (1993). A petitioner must show that there is a reasonable probability “sufficient
to undermine confidence in the outcome” that, “but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” Burns, 6 S.W.3d at 463 (quoting
Strickland, 466 U.S. at 694).

                                           -7-
                          Failure to Prepare Petitioner for Trial

        Petitioner complains that the post-conviction court improperly evaluated trial
counsel’s effectiveness in preparing Petitioner for trial. Specifically, Petitioner contends
that trial counsel did not sufficiently review the indictment with him and that Petitioner
did not fully understand his first degree murder charge or the severity of its punishment.
The State responds that the post-conviction court properly denied relief and that
Petitioner failed to prove his claim by clear and convincing evidence. We agree with the
State.

       The post-conviction court found that trial counsel was prepared for trial. The post-
conviction court found that the proof established trial counsel received full discovery and
shared the relevant evidence with Petitioner. Petitioner himself admitted that trial
counsel visited him “numerous” times prior to trial and that Petitioner even thought he
was ready for trial. Petitioner testified generally that he did not fully understand the
indictment or the charge against him. However, Petitioner testified that the only
testimony at trial which surprised him was that of Latrice Mills.

       Trial counsel recalled her normal practice when she met with new clients included
reviewing the discovery and range of punishment. Trial counsel testified she felt “fairly
positive” that Petitioner understood his punishment if he were convicted. Trial counsel
acknowledged the State’s cross-examination was aggressive, but recalled that Petitioner
acted “very polite and steady” during the cross-examination.

       Petitioner has failed to show that the evidence preponderates against the post-
conviction court’s finding that trial counsel adequately prepared him for trial by
providing him with important information about his self defense. Momon, 18 S.W.3d at
156. Petitioner has failed to establish that trial counsel was deficient or that he was
prejudiced by the alleged deficiency. Petitioner is not entitled to relief.

                 Failure of Trial Counsel to Adequately Prepare for Trial

       Petitioner argues that the post-conviction court improperly assessed trial counsel’s
effectiveness in preparing for trial. The State argues that the post-conviction court
properly denied relief. We agree with the State.

       Again, the post-conviction court found that trial counsel was prepared for
Petitioner’s jury trial. Trial counsel received full discovery and provided it to Petitioner.
Petitioner presented no evidence at the post-conviction hearing that trial counsel knew of
any additional information that would have supported Petitioner’s defense. Trial counsel
hired an investigator to help gather information for Petitioner’s defense. Trial counsel
                                            -8-
met with Petitioner “numerous” times to review his case and discuss the proof. The
evidence does not preponderate against the post-conviction court’s findings. Vaughn,
202 S.W.3d at 115. Petitioner is not entitled to relief.

                             Failure to Locate a Key Witness

       Petitioner argues that the post-conviction court erred in finding that trial counsel
was not ineffective for failing to locate Albert Boone. The State argues that because
Petitioner failed to locate Mr. Boone or offer his testimony at the post-conviction hearing,
references to Mr. Boone’s testimony are “pure speculation.” We agree with the State.

       The post-conviction court found no proof that a witness existed who “would have
changed the outcome of the trial had that witness testified at trial.” Petitioner did not
present Mr. Boone’s testimony at the post-conviction hearing but merely posited as to
Mr. Boone’s potential testimony. Because Petitioner failed to present Mr. Boone’s
testimony at the post-conviction hearing, Petitioner cannot establish prejudice. See Black
v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). This Court cannot speculate as
to how Mr. Boone’s testimony would have affected the outcome of Petitioner’s case.
Petitioner has failed to establish prejudice and is, therefore, not entitled to relief.

                                        Conclusion

       For the foregoing reasons, the judgment of the post-conviction court is affirmed.




                                             ____________________________________

                                              TIMOTHY L. EASTER, JUDGE




                                           -9-